Citation Nr: 1033869	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
cervical strain for the period prior to June 5, 2007.

2.  Entitlement to a rating in excess of 30 percent for cervical 
strain for the period from June 5t, 2007.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION


The Veteran served on active duty from August 1973 to December 
1973 and from November 1990 to October 1991.  The Veteran also 
had service in New Jersey Army National Guard (ARNG) from 
December 1983 and October 1998.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, and from an August 2002 rating decision 
rendered by the RO in Philadelphia, Pennsylvania.

In the January 2001 rating decision, the RO granted entitlement 
to service connection for cervical strain and assigned a 10 
percent evaluation, effective October 18, 1999, as well as denied 
entitlement to a TDIU rating.  The RO continued the previously 
assigned 10 percent rating for cervical strain in the August 2002 
rating decision.

The Veteran and his spouse testified during a hearing before a 
Decision Review Officer (DRO) at the RO in June 2003; a 
transcript of that hearing is of record.

In a March 2006 rating decision, the RO increased the Veteran's 
evaluation for cervical spine to a 20 percent disability rating, 
effective April 15, 2004.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In November 2006, the Board remanded these matters for additional 
development and readjudication. 

In a September 2007 rating decision, the RO increased the 
Veteran's evaluation for cervical strain to a 20 percent rating, 
effective October 18, 1999, and to a 30 percent rating, effective 
June 5, 2007.  

In March 2009, the Board again remanded these matters for 
additional development and readjudication. 

The issue of whether new and material evidence has been 
received in order to reopen a claim of service connection 
for a lumbar spine disorder has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its November 2006 and March 2009 remand, the Board requested 
that the Agency of Original Jurisdiction (AOJ) adjudicate the 
raised claim of service connection for degenerative joint disease 
and degenerative disc disease of the cervical spine.  The Board 
found that these issues were inextricably intertwined with the 
claim for higher initial ratings for the service-connected 
cervical strain.  The AOJ has failed to adjudicate the issues.  
The law mandates that where remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a TDIU rating is held in abeyance following the 
adjudication of the aforementioned issues as the adjudication of 
these issues may have an impact on the adjudication of the claim 
for a TDIU rating.  In other words, the TDIU claim is also 
inextricably intertwined with the issue of a higher rating for 
the service-connected cervical strain and the raised claims for 
degenerative joint disease and degenerative disc disease of the 
cervical spine.

In view of the foregoing, the case is REMANDED to the RO for the 
following:

1.	Adjudicate the issue of service connection for 
degenerative joint disease of the cervical spine and the 
claim of service connection for degenerative disc disease 
of the cervical spine.

2.	 Following the completion of number 1, readjudicate the 
claim for higher initial ratings for the service-
connected cervical spine disability and the claim for a 
TDIU rating.  If either claim remains denied, the Veteran 
and his representative should be issued a supplemental 
statement of the case and given an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



